DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is a response to the appeal brief filed on 2/12/2021.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN THE SPECIFICATION
	After the title of the claimed invention, insert a paragraph as:
	--CROSS REFERENCE TO RELATED APPLICATIONS
The present application is a divisional of U.S. Application Number 13/287,255, now US PAT. 9,490,055, filed on November 2, 2011.--.

Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: Upon further consideration with applicant’s arguments, examiner agrees with the applicant’s counsel that the closest reference of record of Hashimoto et al. fails to disclose the claimed invention such as a process for producing a ceramic electronic component including processes of forming the electrode layer including a thermosetting resin, a first metal filler that contains a first metal component, and a second metal filler that contains a second metal component having a higher melting point than the first metal component; and heating the electrode layer to form, on the surface of the ceramic body, an outer electrode that includes the thermosetting resin and the first and second metal components. Hashimoto et al. teach a process for a ceramic electronic component except an outer electrode layer including the he thermosetting resin and the first and second metal components after the heating process.  Even though Hashimoto et al., modified Nishizawa et al. and Akazawa et al, teach the outer electrode layer, the outer layer does not included the thermosetting resin and the first and second metal components. It is not obvious taken alone or in combination of other references fairly to suggest the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D KIM whose telephone number is (571)272-4565.  The examiner can normally be reached on Monday-Friday: 6:00 AM-2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAUL D KIM/Primary Examiner, Art Unit 3729